Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 41-46, drawn to a method of making polymer nanocomposite containing ZnO particles, classified in C08J 3/21
II. Claims 47-49, drawn to a nanocomposite containing ZnO particles and polyolefin-based material, classified in C08K 2003/2296.

The inventions are independent or distinct, each from the other because:
	Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another materially different process such as polymerizing monomers in the presence of zin oxide particles.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁ The inventions have acquired a separate status in the art in view of their different classification
⦁the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Applicant’s Representative, Sandra Katz, on December 12, 2022, a provisional election was made without traverse to prosecute the invention of group I, claims 41-46.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 47-49 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
The title of the invention does not accurately reflect the claim subject matter.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: “Polyolefin-based polymer nanocomposite containing zinc oxide particles and method for producing same”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 41 is indefinite because it appears critical steps are omitted from the claim.  It cannot be seen how using a solution of partial hydrolysate of a dialkyl zinc and a polyolefin powder would result in a polyolefin-based polymer nanocomposite.  Incorporation the limitations of claim 42 into claim 41 would have obviated this rejection.
	Other claims are deemed indefinite in view of their dependence of claim 41.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 41-46 are rejected under 35 U.S.C. 103 as being unpatentable over JP- 2016124942 (“JP’942”) in view of JP 2012-087019 (“JP’019”).1
	Claim 41:  JP’942 teaches a method of making polyolefin nanocomposite comprising using a solution containing a precursor of zinc oxide and a polyolefin powder (JP’942, translation copy, page 2).  However, the ZnO precursor is a zinc alkoxide rather than the partial hydrolysate of dialkyl zinc as required in the instant claims.  JP’019 teaches a thin film of ZnO made from a ZnO precursor of a partial hydrolysate of dialkyl zinc (JP’019, para. 0023-0024).  In light of JP’019 teaching, the POSITA would be motivated to utilize the partial hydrolysate of dialkyl zinc compound of JP’019 as the ZnO precursor in the method of JP’942 in order to arrive at a nanocomposite that can be made into thin film having high transmittance rate and conductivity (JP’019, para. 0002).
	Claim 42:  The method of JP’942 comprises impregnating a polyolefin powder with a solution containing a precursor compound for zinc oxide particle (i.e. metal alkoxide) (JP’942, translation copy, page 2, “(Process 2)”), removing the organic solvent contained in the polyolefin powder  (JP’942, translation copy, page 3, “(Process 3)”), and melt-mixing the polyolefin powder and the zin oxide particles (JP’942, translation copy, page 3, (Process 5)).  As stated above, the metal alkoxide can be substituted with the partial hydrolysate of dialkyl zinc of JP’019.
	Claim 43:  JP’942 teaches a step of supplying moisture, i.e. exposure to humid or wet atmosphere or water vapor spraying, in order to speed up hydrolysis of the precursor compound (JP’942, translation copy, page 3, (Process 4)).
	Claims 44-45:  The partial hydrolysate is prepared by adding water at a molar ratio of 0.4 to 0.8 relative to Zn in a dialkyl zinc compound (JP/019, para. 0035) which is within and overlaps the claimed range of 0.5 to 1.4, and an organic solvent (JP’019, para. 0038).
	Claim 46: The dialkyl zinc compound has the formula of R-Zn-R, R = a methyl group, an ethyl group, an n-butyl group, an isobutyl group. a sec-butyl group or a tert-butyl group (JP-019, para. 0023-0024 and 0041).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



December 17, 2022


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Copy of JP’019 has been provided by Applicant.